EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	In claim 11, line 1, “claim 2” has been changed to -- claim 1 -- to correspond to the previous amendment filed 11/03/2021.
 	In claim 23, the entire claim has been canceled to correspond to the previous amendment filed 11/03/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest an apparatus or a non-transitory computer-readable medium for communicating a wake-up radio (WUR) packet, providing one or more antennas coupled with the radio to transmit a wake-up radio (WUR) physical layer protocol data unit (PPDU) comprising a WUR packet, with a wide bandwidth preamble, the wide bandwidth preamble having a bandwidth between 20 megahertz (MHz) and 80 MHz, followed by one or more on-off keying (OOK) orthogonal frequency-division multiplexing (OFDM) symbols of the WUR packet on a sub-band of a channel, and a physical layer device comprising logic circuitry coupled with the memory to generate and cause transmission of the WUR PPDU including the WUR packet with a 4 megahertz (MHz) bandwidth, wherein the WUR packet comprises a preamble to indicate a rate of transmission of the one or more OFDM symbols of a medium access control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 							/ALPUS HSU/                                                                                    Primary Examiner, Art Unit 2465